          Case 6:19-bk-15624-SY Doc 8 Filed 06/30/19 Entered 06/30/19 21:36:08                                              Desc
                              Imaged Certificate of Notice Page 1 of 5
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 19-15624-SY
Jacob John Ramirez                                                                                         Chapter 7
Betty Jean Nuno
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0973-6                  User: tlozanoC                     Page 1 of 2                          Date Rcvd: Jun 28, 2019
                                      Form ID: 309A                      Total Noticed: 25


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 30, 2019.
db/jdb         +Jacob John Ramirez,    Betty Jean Nuno,   1201 Cabrillo Dr,    Barstow, CA 92311-6710
39645054       +American Honda Finance,    10801 Walker St,   Cypress, CA 90630-5043
39645052       +American Honda Finance,    10801 Walker St Ste 140,    Cypress, CA 90630-5042
39645056       +Bank Of America,    4909 Savarese Circle,   Fl1-908-01-50,    Tampa, FL 33634-2413
39645059       +Chase Card Services,    Po Box 15369,   Wilmington, DE 19850-5369
39645061       +Collection Bureau of America,    25954 Eden Landing Rd., 1st Floor,    Hayward, CA 94545-3837
39645062       +Edc/mesa Properties In,    499 N Central Ave Ste A,    Upland, CA 91786-7270
39645064       +FedLoan Servicing,    Attn: Bankruptcy,   Po Box 69184,    Harrisburg, PA 17106-9184
39645063       +FedLoan Servicing,    Pob 60610,   Harrisburg, PA 17106-0610
39645066        PayPal,   P.O. Box 71202,    Charlotte, NC 28272-1202
39645071       +Winn Law Group,    110 E. Wilshire Ave., Ste. 212,    Fullerton, CA 92832-1960

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: info@wajdalawgroup.com Jun 29 2019 04:12:05        Nicholas M Wajda,
                 Wajda Law Group APC,    11400 W Olympic Blvd Ste 200,     Los Angeles, CA 90064
tr             +EDI: QRWHITMORE.COM Jun 29 2019 07:53:00       Robert Whitmore (TR),    3600 Lime St Ste 616,
                 Riverside, CA 92501-0933
smg             EDI: EDD.COM Jun 29 2019 07:53:00       Employment Development Dept.,    Bankruptcy Group MIC 92E,
                 P.O. Box 826880,    Sacramento, CA 94280-0001
smg             EDI: CALTAX.COM Jun 29 2019 07:53:00       Franchise Tax Board,    Bankruptcy Section MS: A-340,
                 P.O. Box 2952,    Sacramento, CA 95812-2952
39645053        EDI: HNDA.COM Jun 29 2019 07:53:00       American Honda Finance,    Attn: Bankruptcy,
                 Po Box 168088,    Irving, TX 75016
39645055        EDI: BANKAMER.COM Jun 29 2019 07:53:00       Bank Of America,    Po Box 982238,
                 El Paso, TX 79998
39645057        E-mail/Text: bankruptcy@cavps.com Jun 29 2019 04:14:53        Cavalry Portfolio Services,
                 Po Box 27288,    Tempe, AZ 85285
39645058       +E-mail/Text: bankruptcy@cavps.com Jun 29 2019 04:14:53        Cavalry Portfolio Services,
                 Attn: Bankruptcy Department,     500 Summit Lake Ste 400,    Valhalla, NY 10595-2322
39645060       +EDI: CHASE.COM Jun 29 2019 07:53:00       Chase Card Services,    Attn: Bankruptcy,    Po Box 15298,
                 Wilmington, DE 19850-5298
39645065       +E-mail/Text: litigationintake@metlife.com Jun 29 2019 04:15:17        Metlife,    200 Park Avenue,
                 New York, NY 10166-0005
39645067        E-mail/Text: BANKRUPTCY@SCHOOLSFIRSTFCU.ORG Jun 29 2019 04:15:08        SchoolsFirst FCU,
                 15442 Del Amo Av,    Tustin, CA 92780
39645068       +E-mail/Text: BANKRUPTCY@SCHOOLSFIRSTFCU.ORG Jun 29 2019 04:15:08        SchoolsFirst FCU,
                 Attn: Bankruptcy,    Po Box 11547,    Santa Ana, CA 92711-1547
39645070       +EDI: WFFC.COM Jun 29 2019 07:53:00       Wells Fargo Bank NA,    Attn: Bankruptcy,
                 1 Home Campus Mac X2303-01a,     Des Moines, IA 50328-0001
39645069        EDI: WFFC.COM Jun 29 2019 07:53:00       Wells Fargo Bank NA,    Credit Bureau Dispute Resoluti,
                 Des Moines, IA 50306
                                                                                                TOTAL: 14

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 30, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING
        Case 6:19-bk-15624-SY Doc 8 Filed 06/30/19 Entered 06/30/19 21:36:08                      Desc
                            Imaged Certificate of Notice Page 2 of 5


District/off: 0973-6         User: tlozanoC              Page 2 of 2                   Date Rcvd: Jun 28, 2019
                             Form ID: 309A               Total Noticed: 25


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 27, 2019 at the address(es) listed below:
              Nicholas M Wajda   on behalf of Joint Debtor Betty Jean Nuno info@wajdalawgroup.com,
               r47098@notify.bestcase.com
              Nicholas M Wajda   on behalf of Debtor Jacob John Ramirez info@wajdalawgroup.com,
               r47098@notify.bestcase.com
              Robert Whitmore (TR)    rswtrustee@yahoo.com, rwhitmore@ecf.axosfs.com
              United States Trustee (RS)   ustpregion16.rs.ecf@usdoj.gov
                                                                                            TOTAL: 4
      Case 6:19-bk-15624-SY Doc 8 Filed 06/30/19 Entered 06/30/19 21:36:08                                                          Desc
                          Imaged Certificate of Notice Page 3 of 5
Information to identify the case:
Debtor 1              Jacob John Ramirez                                                 Social Security number or ITIN        xxx−xx−1082
                      First Name   Middle Name     Last Name                             EIN _ _−_ _ _ _ _ _ _
Debtor 2              Betty Jean Nuno                                                    Social Security number or ITIN        xxx−xx−9335
(Spouse, if filing)
                      First Name   Middle Name     Last Name                             EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Central District of California
                                                                                         Date case filed for chapter 7 6/27/19
Case number:          6:19−bk−15624−SY


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Jacob John Ramirez                                  Betty Jean Nuno

2.      All other names used in the                                                                  aka Betty Jean Nuno−Ramirez
        last 8 years

3.     Address                               1201 Cabrillo Dr                                        1201 Cabrillo Dr
                                             Barstow, CA 92311                                       Barstow, CA 92311

4.     Debtor's attorney                     Nicholas M Wajda                                        Contact phone 310−997−0471
                                             Wajda Law Group APC                                     Email ____________________
       Name and address                      11400 W Olympic Blvd Ste 200
                                             Los Angeles, CA 90064

5.     Bankruptcy trustee                    Robert Whitmore (TR)                                    Contact phone (951) 276−9292
                                             3600 Lime St Ste 616                                    Email ____________________
       Name and address                      Riverside, CA 92501
                                                                                                                                                 /
                                                                                                        For more information, see pages 2 and 3 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
      Case 6:19-bk-15624-SY Doc 8 Filed 06/30/19 Entered 06/30/19 21:36:08                                                                       Desc
                          Imaged Certificate of Notice Page 4 of 5
Debtor Jacob John Ramirez and Betty Jean Nuno                                                                        Case number 6:19−bk−15624−SY


6. Bankruptcy clerk's office                      3420 Twelfth Street,                                             Hours Open: 9:00 AM − 4:00 PM
                                                  Riverside, CA 92501−3819
    Documents in this case may be filed at this                                                                    Contact phone 855−460−9641
    address. You may inspect all records filed
    in this case at this office or online at
    www.pacer.gov.                                                                                                 Dated: 6/28/19


7. Meeting of creditors                           August 1, 2019 at 10:00 AM                                       Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a later date.       3801 University Ave., ROOM 103,
    questioned under oath by the trustee and      If so, the date will be on the court docket.                     Riverside, CA 92501
    by creditors. In a joint case, both spouses
    must attend. Creditors may attend, but are    The trustee is designated to preside at the meeting of
    not required to do so.                        creditors. The case is covered by the chapter 7 blanket
                                                  bond on file with the court.


8. Presumption of abuse                           The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                      Filing deadline: 9/30/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                  You must file a complaint:
                                                  • if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                                Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as              conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize an
                                                  exemption claimed, you may file an objection.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                  it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
                                                  that you may file a proof of claim and stating the deadline.
    Please do not file a proof of claim unless
    you receive a notice to do so.


11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                  to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                                  have any questions about your rights in this case.


12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                  distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                  the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an
                                                  exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.
                                                                                                        For more information, see pages 1 and 3 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 2
      Case 6:19-bk-15624-SY Doc 8 Filed 06/30/19 Entered 06/30/19 21:36:08                                                                   Desc
                          Imaged Certificate of Notice Page 5 of 5
Debtor Jacob John Ramirez and Betty Jean Nuno                                                                    Case number 6:19−bk−15624−SY

 13. Proof of Debtor                 The U.S. Trustee requires that individual debtors must provide to the trustee at the meeting of creditors an
     Identification (ID) and         original picture ID and proof of SSN. Failure to do so may result in the U.S. Trustee bringing a motion to dismiss
                                     the case. Permissible forms of ID include a valid state driver's license, government or state−issued picture ID,
     Proof of Social Security        student ID, military ID, U.S. Passport or legal resident alien card. Proof of SSN includes Social Security Card,
     Number(SSN)                     current W−2 form, pay stub, payment advice, IRS Form 1099, Social Security Administration Report, or other
                                     official document which indicates name and SSN.

 14. Failure to File a               IF THE DEBTOR HAS NOT FILED A STATEMENT AND/OR SCHEDULE(S) AND/OR OTHER REQUIRED
     Statement and/or                DOCUMENTS, the debtor must do so, or obtain an extension of time to do so, within 14 days of the petition filing
                                     date. Failure to comply with this requirement, or failure to appear at the initial section 341(a) meeting of creditors
     Schedule(s)                     and any continuance, may result in dismissal of the case, unless leave of court is first obtained. If the debtor's
                                     case has not already been dismissed, AND DEBTOR FAILS TO DO ONE OF THE FOLLOWING WITHIN 45
                                     DAYS AFTER THE PETITION DATE, subject to the provisions of Bankruptcy Code section 521(i)(4), the court
                                     WILL dismiss the case effective on the 46th day after the petition date without further notice: (1) file all
                                     documents required by Bankruptcy Code section 521(a)(1); or (2) file and serve a motion for an order extending
                                     the time to file the documents required by this section.

                                     SI EL DEUDOR NO HA PRESENTADO UNA DECLARACIÓN Y/O LISTA(S) DE ACREEDORES Y/U OTROS
                                     DOCUMENTOS REQUERIDOS, tendrá que hacerlo dentro de un plazo de 14 días a partir de la fecha de
                                     presentación de la petición o tendrá que obtener una extensión del plazo para hacerlo. Si no cumple usted este
                                     requisito, o si no comparece a la junta 341(a) inicial de acreedores o a cualquier aplazamiento, esto resultará en
                                     que se declare sin lugar el caso, a menos de que obtenga un permiso del tribunal. Si no se ha declarado sin
                                     lugar el caso del acreedor, Y EL ACREEDOR NO HACE UNA DE LAS SIGUIENTES COSAS DENTRO DE UN
                                     PLAZO DE 45 DÍAS A PARTIR DE LA FECHA DE LA PETICIÓN, de acuerdo con lo dispuesto en la sección
                                     521(i)(4) del Código de Quiebras, el juez DECLARARÁ el caso sin lugar a partir de el 46o día después de la
                                     fecha de presentación de petición sin más notificación: (1) registrar en actas todos los documentos que requiere
                                     la sección 521(a)(1) del Código de Quiebras; o (2) registrar y hacer entrega formal de una moción para pedir
                                     una orden que extienda el tiempo en que se pueden registrar en actas los documentos que requiere dicha
                                     sección.

 15. Bankruptcy Fraud and            Any questions or information relating to bankruptcy fraud or abuse should be addressed to the Fraud Complaint
     Abuse                           Coordinator, Office of the United States Trustee, 3801 University Avenue Suite 720, Riverside, CA 92501−3200.




                                                                                                        For more information, see pages 1 and 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 3
